Citation Nr: 1532113	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia. The matter was transferred to the RO in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2012 videoconference hearing and a transcript of this hearing is of record. In February 2013, the Board reopened the Veteran's previously denied claim and remanded the issue for additional development. Most recently, in May 2014, the Board again remanded the issue, and the claims file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for an acquired psychiatric disorder, 
addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In its May 2014 remand, the Board noted that in the May 2013 VA examination report, the examiner stated that the Veteran's service treatment records provided evidence that the "Veteran had symptoms of his psychiatric diagnoses prior to service." The examiner cited to specific service treatment records that documented the Veteran's reported pre-service history of drug use, auditory and visual hallucinations, and problems maintaining employment as evidence that the Veteran's current psychiatric disorder existed prior to service. The Board, at that time, found that the May 2013 VA opinion was sufficient to establish that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted his entrance into service. 
However, the Board, in the May 2014 remand, found that the May 2013 VA opinion was not sufficient as to whether the Veteran's preexisting acquired psychiatric disorder was aggravated during his service. The May 2013 VA examiner stated in response to the Board's inquiry that it was "not as likely as not" that the acquired psychiatric disorder increased in severity beyond natural progression during service. The Board found that the opinion was not sufficient to satisfy the "clear and unmistakable evidence" standard required to rebut the presumption of soundness. The Board requested that the AOJ obtain a clarifying opinion. 

In a June 2014 addendum opinion, a VA examiner, when asked if it could be concluded that it is medically undebatable that a preexisting acquired psychiatric disability was not aggravated in service beyond its natural progression, answered in the negative. She reported that aggravation of the disorder was not found to be "medically undebatable," in that it is not impossible that the condition was aggravated in some way, and that the progression independent of military service could not be stated with absolute certainty. She asserted that it remained within the realm of possibility that the condition was in some way aggravated, and as noted by the VA examiner in her May 2013 report, it was far less likely than not that there was a permanent aggravation of the disorder by military service beyond its normative course.

The Board finds that the June 2014 addendum opinion is also inadequate. The examiner responded both that it is medically undebatable that a preexisting acquired psychiatric disability was not aggravated in service beyond its natural progression, and that it remained within the realm of possibility that the condition was in some way aggravated. The examiner did not provide rationale for her opinion, as it appears that she did not consider the Veteran's in-service and post-service history, but simply discussed the way in which the question was posed. The examiner also repeated the May 2013 VA examiner's opinion that it was far less likely than not that there was a permanent aggravation of the disorder by military service beyond its normative course. 

The Board also seeks additional clarification. At the time of its February 2013 remand, the Board requested that the AOJ obtain an opinion, considering any diagnosed personality disorder or mental retardation, as to the likelihood that the Veteran experienced a superimposed injury or disease in service, which resulted in an additional (and current) acquired psychiatric disability. In the May 2013 VA examination report, it appears that the examiner attempted to reconcile all psychiatric diagnoses to date, and offered a possible explanation for the difference in diagnoses among examiners. She opined that the Veteran was not a reliable historian and reported a different history to different examiners, the Veteran's level of effort in providing a history varied, and the examiner's thoroughness in assessing the Veteran as well as expertise among examiners varied. It appears as though the VA examiner diagnosed the Veteran with only anxiety disorder and opines that such is the only proper psychiatric diagnosis for the Veteran. It remains unclear to the Board if the Veteran has a diagnosed personality disorder or mental retardation and if so, whether he experienced a superimposed injury or disease in service, which resulted in an additional (and current) acquired psychiatric disability. On remand, the AOJ should obtain a complete opinion that answers all inquiries related to the Veteran's claim.

Also, the most recent VA treatment records associated with the claims file appear to be dated in February 2013. On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Alexandria, Louisiana, including records from the Lafayette Community Based Outpatient Clinic (CBOC), dated from February 2013 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the appellant appropriately notified.
2. Forward the Veteran's claims file to the examiner who submitted the June 2015 VA addendum opinion, or a suitable substitute. If any examiner determines that a new physical examination of the Veteran is required, so schedule the Veteran.  

(a) The examiner should consider the Veteran's reports and treatment for psychiatric symptoms during service, and opine as to whether there is clear and unmistakable evidence (i.e., medically undebatable) that he had a preexisting acquired psychiatric disorder prior to service.

(b) If the examiner answers in the affirmative, the examiner should opine as to whether there is also clear and unmistakable evidence (i.e., medically undebatable) that a preexisting acquired psychiatric disorder was not aggravated beyond its natural progression during service, considering the Veteran's reports and treatment for psychiatric symptoms during service, as well as his post-service psychiatric symptoms.

(c) If the examiner answers in the negative, the examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that an acquired psychiatric disorder was incurred in service, considering the Veteran's reports and treatment for psychiatric symptoms during service, as well as his post-service psychiatric symptoms.

(d) If the examiner finds that the previous diagnoses of personality disorder and mental retardation are indeed correct, or that there is any current personality disorder and mental retardation, the examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran experienced a superimposed injury or disease in service, which resulted in an additional (and current) acquired psychiatric disability, considering the Veteran's reports and treatment for psychiatric symptoms during service, as well as his post-service psychiatric symptoms.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. It is critically necessary that the examiner discuss the underlying medical rationale of the opinions, if necessary citing to specific evidence in the record. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Then, readjudicate the Veteran's claim in light of the additional evidence. If his claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).














(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


